Mr. Oh. J. Murray
delivered the opinion of the Court.
Mr. J. Heydeneeldt concurred.
The 5th section of the Act of March 26th, 1851, entitled “An Act to provide for the disposition of certain property of the State of California,” which requires the City of San Francisco to deposit a map of the property so granted, in the office of the Secretary of State, correctly delineating said property by means of red lines, does not make such map conclusive evidence of the extent of said property.
The boundaries are completely specified in the Act, and the question, what was the water line of the city at the date of the Act, is one of fact, and is not concluded by the red line drawn by the surveyor.
Judgment affirmed.